UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5079 John Hancock Tax-Exempt Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: May 31, 2010 Item 1. Schedule of Investments Managements discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Municipal bonds posted solid gains for the year ended May 31, 2010, as signs of economic recovery helped tax-exempt securities rebound from a steep decline in late 2008 and early 2009. Supply and demand factors also contributed to the municipal bond markets advance  demand increased as the economic environment improved, while supply was curtailed by the federal Build America Bonds program. New York continued to face budget challenges. Despite the states move to raise income taxes on the wealthiest taxpayers, tax revenues have continued to fall short of projections. As a result, the state faces a projected $9 billion budget gap in the 2011 fiscal year. In an election year, neither painful spending cuts nor further tax increases are politically popular, but we expect New York to eventually pass a balanced 2011 budget. For the year ended May 31, 2010, John Hancock New York Tax-Free Income Funds Class A shares posted a total return of 9.71% at net asset value. By comparison, Morningstar, Inc.s muni New York long fund category produced an average return of 10.99%, while the Funds benchmark, the Barclays Capital Municipal Bond Index, returned 8.52%. The Funds underperformance of its Morningstar peer group average was driven in part by its focus on higher-quality municipal bonds, which underperformed lower-rated issues during the period. The Fund also had less interest-rate sensitivity than its peers, which weighed on performance as the municipal market rallied. The best performers in the Fund were bonds financing specific projects, including pollution control, industrial development and economic development. Health care bonds also contributed favorably to returns. We were cautious and selective about adding new securities in this sector, but the seasoned securities held in the Funds portfolio performed well despite state budget cutbacks and the uncertain impact of federal health care legislation. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The Fund is non-diversified, which generally means that it may invest a greater percentage of its total assets in the securities of fewer issuers than a diversified fund. As a result, credit, market and other risks associated with the Funds investment strategies or techniques may be more pronounced for the Fund than for funds that are diversified. The major risk factors in this Funds performance are interest rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Funds average maturity will make it more sensitive to interest-rate risk. Investments focused on one sector may fluctuate more widely than investments across various sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 6 New York Tax-Free Income Fund | Annual report A look at performance For the period ended May 31, 2010 Average annual returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge (POP) with maximum sales charge (POP) yield (%) as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-10 Class A 4.75 2.77 4.82 4.75 14.64 60.08 3.82 Class B 4.03 2.66 4.71 4.03 14.04 58.47 3.32 Class C 8.04 3.01 4.57 8.04 15.99 56.41 3.33 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.13%, Class B  1.83% and Class C  1.83%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and on some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. Annual report | New York Tax-Free Income Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock New York Tax-Free Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital Municipal Bond Index. Period Without With maximum beginning sales charge sales charge Index Class B 2 5-31-00 $15,847 $15,847 $17,817 Class C 2 5-31-00 15,641 15,641 17,817 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of 5-31-10. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 8 New York Tax-Free Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on December 1, 2009 with the same investment held until May 31, 2010. Account value Ending value Expenses paid during on 12-1-09 on 5-31-10 period ended 5-31-10 1 Class A $1,000.00 $1,039.30 $5.44 Class B 1,000.00 1,036.50 8.94 Class C 1,000.00 1,036.60 8.99 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2010, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | New York Tax-Free Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2009, with the same investment held until May 31, 2010. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-09 on 5-31-10 period ended 5-31-10 1 Class A $1,000.00 $1,019.60 $5.39 Class B 1,000.00 1,016.20 8.85 Class C 1,000.00 1,016.10 8.90 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.07%, 1.76% and 1.77% for Class A, Class B, and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 New York Tax-Free Income Fund | Annual report Portfolio summary Top 10 Holdings 1 Metropolitan Transportation Authority, 11-15-34, 5.000% 4.5% New York State Dormitory Authority, 5-15-19, 5.500% 3.6% Puerto Rico Aqueduct & Sewer Authority, 7-1-11, 11.364% 3.5% Oneida County Industrial Development Agency, 7-1-29, Zero 3.2% New York City Industrial Development Agency, 3-1-15, 6.250% 3.1% Triborough Bridge & Tunnel Authority, 1-1-21, 6.125% 3.0% Long Island Power Authority, 4-1-39, 5.750% 2.6% Puerto Rico Sales Tax Financing Authority, 8-1-32, Zero 2.5% City of New York, 12-1-17, 5.250% 2.5% New York Local Assistance Corp., 4-1-17, 5.500% 2.3% Sector Composition General Obligation Bonds 3% Power 4% Revenue Bonds Facilities 4% Education 20% Tobacco 3% Water & Sewer 10% Health Care Services 2% Health Care 9% Industrial Development 2% Utilities 7% Pollution 1% Development 6% Other Revenue 16% Airport 5% Short-Term Investments & Other 3% Transportation 5% Quality Composition AAA 12% BB 8% AA 36% B 1% A 19% Not Rated 4% BBB 17% Short-Term Investments & Other 3% 1 As a percentage of net assets on 5-31-10. Excludes cash and cash equivalents. 2 As a percentage of net assets on 5-31-10. 3 Investments focused on one sector may fluctuate more widely than investments across various sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moodys Investors Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc ratings. Not Rated securities are those with no ratings available. They may have internal ratings similar to those shown. All are as of 5-31-10 and do not reflect subsequent downgrades. Annual report | New York Tax-Free Income Fund 11 Funds investments As of 5-31-10 Maturity Rate date Par value Value Municipal Bonds 96.41% (Cost $58,483,590) Guam 0.80% Guam Government, Series A 5.750% 12-01-34 $500,000 515,125 New York 82.68% Albany Parking Authority, Auto Parking Revenue, Prerefunded to 7-15-11, Series A 5.625 07-15-25 385,000 411,680 Albany Parking Authority, Auto Parking Revenue, Series A 5.625 07-15-25 365,000 371,008 Brooklyn Arena Local Development Corp., Barclays Center Project 6.375 07-15-43 1,000,000 1,025,570 Chautauqua Asset Securitization Corp., Tobacco Settlement 6.750 07-01-40 1,000,000 1,006,870 City of New York, Series B 5.250 12-01-17 1,500,000 1,585,590 City of New York, Series E-1 6.250 10-15-28 500,000 588,765 Herkimer County Industrial Development Agency, Flots Adult Home, Series A 5.500 03-20-40 980,000 1,039,633 Long Island Power Authority, Electric, Power & Light Revenues, Series A 6.000 05-01-33 1,000,000 1,136,780 Long Island Power Authority, Electric, Power & Light Revenues, Series A 5.750 04-01-39 1,500,000 1,651,530 Metropolitan Transportation Authority, Transit Revenue, Series A 5.250 11-15-28 1,000,000 1,095,750 Metropolitan Transportation Authority, Transit Revenue, Series B 5.000 11-15-34 2,750,000 2,893,962 Monroe Newpower Corp., Electric, Power & Light Revenues 5.100 01-01-16 1,000,000 1,009,480 Nassau County Industrial Development Agency, North Shore Health Systems Project, Series A 6.250 11-01-21 275,000 281,482 New York City Industrial Development Agency, Prerefunded to 11-1-10, Polytechnic University Project 6.125 11-01-30 1,000,000 1,034,710 New York City Industrial Development Agency, Polytechnic University Project (D) 5.250 11-01-27 1,000,000 945,380 New York City Industrial Development Agency, Brooklyn Navy Yard Cogeneration Partners AMT 5.650 10-01-28 1,000,000 787,890 New York City Industrial Development Agency, Terminal One Group Association Project AMT (P) 5.500 01-01-21 1,000,000 1,034,420 New York City Industrial Development Agency, 7 World Trade Center, Series A 6.250 03-01-15 2,000,000 2,016,380 See notes to financial statements 12 New York Tax-Free Income Fund | Annual report Maturity Rate date Par value Value New York (continued) New York City Industrial Development Agency, Lycee Francais De NY Project, Series A (D) 5.375% 06-01-23 $1,000,000 $1,024,770 New York City Industrial Development Agency, Airis JFK I LLC Project, Series A AMT 5.500 07-01-28 1,000,000 883,020 New York City Municipal Water Finance Authority, Water Revenue, Series A 5.750 06-15-40 1,000,000 1,134,090 New York City Municipal Water Finance Authority, Water Revenue, Series B 6.000 06-15-33 460,000 465,828 New York City Municipal Water Finance Authority, Water Revenue, Series D Zero 06-15-20 2,000,000 1,395,680 New York City Municipal Water Finance Authority, Water Revenue, Series FF-2 5.000 06-15-40 1,000,000 1,056,590 New York City Municipal Water Finance Authority, Water Revenue, Series GG-1 5.000 06-15-39 1,000,000 1,057,360 New York City Transitional Finance Authority, Income Tax Revenue, Series A (Zero Coupon Steps up to 14.000% on 11-1-11) Zero 11-01-29 1,000,000 985,190 New York City Transitional Finance Authority, Government Fund/Grant Revenue, Series S-4 5.500 01-15-39 1,000,000 1,087,960 New York Local Assistance Corp., Sales Tax Revenue, Series C 5.500 04-01-17 1,225,000 1,450,829 New York State Dormitory Authority, Orange Regional Medical Center 6.125 12-01-29 750,000 749,573 New York State Dormitory Authority, North Shore Long Island Jewish Group, Prerefunded to 5-1-13 5.375 05-01-23 1,000,000 1,127,250 New York State Dormitory Authority, Mount Sinai School of Medicine 5.125 07-01-39 1,000,000 1,005,370 New York State Dormitory Authority, State University Dormitory Facilities, Prerefunded to 7-1-10, Series A 6.000 07-01-30 1,000,000 1,015,230 New York State Dormitory Authority, State University Education Facilities, Series A 5.500 05-15-19 2,000,000 2,297,200 New York State Dormitory Authority, State University Education Facilities, Series A (D) 5.250 05-15-15 1,000,000 1,099,340 New York State Dormitory Authority, City University, Prerefunded to 7-1-11, Series A 5.250 07-01-31 130,000 136,757 New York State Dormitory Authority, University of Rochester, Prerefunded to 7-1-10, Series A (Zero Coupon Steps up to 6.050% on 7-1-10) (D) Zero 07-01-25 1,000,000 1,009,560 New York State Dormitory Authority, Miriam Osborn Memorial Home Association, Series B (D) 6.875 07-01-25 750,000 765,315 New York State Dormitory Authority, Prerefunded to 8-15-10, Series B Zero 08-15-40 3,000,000 439,860 New York State Environmental Facilities Corp., Water Revenue, Series A 5.000 06-15-34 1,000,000 1,062,000 New York State Environmental Facilities Corp., Sewer Revenue, Series E 6.875 06-15-10 10,000 10,031 Oneida County Industrial Development Agency, Hamilton College Project, Series A (D) Zero 07-01-29 5,330,000 2,084,670 Onondaga County Industrial Development Agency AMT 6.125 01-01-32 1,000,000 918,800 See notes to financial statements Annual report | New York Tax-Free Income Fund 13 Maturity Rate date Par value Value New York (continued) Orange County Industrial Development Agency, Arden Hill Care Center, Series C 7.000% 08-01-31 $500,000 $454,955 Port Authority of New York & New Jersey, 5th Installment Special Project, AMT 6.750 10-01-19 1,500,000 1,402,500 Suffolk County Industrial Development Agency, Huntington Hospital Project, Series B 6.000 11-01-22 1,000,000 1,024,130 Triborough Bridge & Tunnel Authority, Highway Revenue Tolls, Escrowed to Maturity, Series Y 6.125 01-01-21 1,500,000 1,905,405 Tsasc, Inc., Tobacco Settlement, Prerefunded to 7-15-12, Series 1 5.500 07-15-24 700,000 756,581 Upper Mohawk Valley Regional Water Finance Authority, Water Revenue (D) Zero 04-01-22 2,230,000 1,331,132 Westchester County Healthcare Corp., Senior Lien, Series A 6.000 11-01-30 1,150,000 1,149,919 Yonkers Industrial Development Agency, Yonkers, Inc., Prerefunded to 2-1-11, Series A 6.625 02-01-26 1,000,000 1,040,050 Puerto Rico 9.56% Puerto Rico Aqueduct & Sewer Authority, Water Revenue (D)(P) 11.364 07-01-11 2,000,000 2,245,120 Puerto Rico Public Building Authority, Lease Revenue, Series A (D) 6.250 07-01-12 1,110,000 1,199,954 Puerto Rico Public Finance Corp., Prerefunded to 2-1-12, Series E 5.500 08-01-29 1,005,000 1,084,586 Puerto Rico Sales Tax Financing Authority, Sales Tax Revenue, Series A (Zero Coupon Steps up to 6.750% on 8-1-16) Zero 08-01-32 2,000,000 1,626,640 Virgin Islands 3.37% Virgin Islands Public Finance Authority, Series A 6.750 10-01-37 1,000,000 1,113,460 Virgin Islands Public Finance Authority, Sales Tax Revenue, Prerefunded to 10-1-10, Series A 6.500 10-01-24 535,000 551,146 Virgin Islands Public Finance Authority, Series A1-1 5.000 10-01-29 500,000 504,800 Par value Value Short-Term Investments 2.31% (Cost $1,486,000) Repurchase Agreement 2.31% Repurchase Agreement with State Street Corp. dated 5-28-10 0.010% to be repurchased at $1,486,002 on 6-1-10, collateralized by $1,520,000 Federal Home Loan Bank, 1.375% due 5-14-12 (valued at $1,520,000). $1,486,000 1,486,000 Total investments (Cost $59,969,590)  98.72% Other assets and liabilities, net 1.28% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. See notes to financial statements 14 New York Tax-Free Income Fund | Annual report Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments ACA Financial Guaranty Corp. 4.30% Ambac Financial Group, Inc. 3.98% National Public Finance Guarantee Corp. 10.13% (P) Variable rate obligation. The coupon rate shown represents the rate at period end.  At 5-31-10, the aggregate cost of investment securities for federal income tax purposes was $59,871,518. Net unrealized appreciation aggregated $3,699,138, of which $4,280,261 related to appreciated investment securities and $581,123 related to depreciated investment securities. The portfolio had the following sector composition as a percentage of total net assets on 5-31-10: General Obligation Bonds 3% Revenue Bonds Education 20% Water & Sewer 10% Health Care 9% Utilities 7% Development 6% Airport 5% Transportation 5% Power 4% Facilities 4% Tobacco 3% Health Care Services 2% Industrial Development 2% Pollution 1% Other Revenue 16% Short-Term Investments and Other 3% See notes to financial statements Annual report | New York Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-10 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $59,969,590) $63,570,656 Cash 197 Receivable for fund sharessold 84,592 Interestreceivable 868,900 Other receivables and prepaidassets 7,770 Totalassets Liabilities Payable for fund sharesrepurchased 24,804 Distributionspayable 63,913 Payable toaffiliates Accounting and legal servicesfees 835 Transfer agentfees 22 Distribution and servicefees 6,478 Trusteesfees 2,895 Other liabilities and accruedexpenses 41,095 Totalliabilities Netassets Capital paid-in $61,088,981 Undistributed net investmentincome 19,939 Accumulated net realized loss oninvestments (317,913) Net unrealized appreciation (depreciation) oninvestments 3,601,066 Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($53,778,328 ÷ 4,406,459shares) $12.20 Class B ($2,972,762 ÷ 243,550shares) 1 $12.21 Class C ($7,640,983 ÷ 626,000shares) 1 $12.21 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $12.77 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements 16 New York Tax-Free Income Fund | Annual report F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-10 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $3,335,700 Expenses Investment management fees (Note4) 311,457 Distribution and service fees (Note4) 260,059 Accounting and legal services fees (Note4) 12,056 Transfer agent fees (Note4) 46,443 Trustees fees (Note4) 3,829 State registrationfees 3,304 Printing and postagefees 6,896 Professionalfees 66,816 Custodianfees 14,834 Registration and filingfees 16,725 Other 15,803 Totalexpenses Less expense reductions (Note4) (1,185) Netexpenses Net investmentincome Realized and unrealizedgain Net realized gain on investments 90,793 Change in net unrealized appreciation (depreciation)of investments 3,013,989 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | New York Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period Year ended ended ended 5-31-10 5-31-09 1 8-31-08 Increase (decrease) in netassets Fromoperations Net investmentincome $2,578,663 $1,745,859 $2,224,738 Net realized gain(loss) 90,793 148,292 (43,829) Change in net unrealized appreciation(depreciation) 3,013,989 (1,746,498) (277,248) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (2,189,305) (1,423,219) (1,769,992) ClassB (135,730) (182,377) (324,308) ClassC (235,815) (121,788) (110,644) Totaldistributions From Fund share transactions (Note5) Totalincrease Netassets Beginning ofyear 57,510,124 54,905,280 54,481,284 End ofyear Undistributed net investmentincome 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. See notes to financial statements 18 New York Tax-Free Income Fund | Annual report Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 5-31-10 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 0.51 0.38 0.51 0.52 0.52 0.52 Net realized and unrealized gain (loss) oninvestments 0.60 (0.36) (0.07) (0.37) (0.21) 0.15 Total from investmentoperations Lessdistributions From net investmentincome (0.51) (0.38) (0.51) (0.52) (0.52) (0.52) Net asset value, end ofyear Total return (%) 3 5 4 5 5 5 Ratios and supplementaldata Net assets, end of year (inmillions) $54 $46 $44 $40 $43 $44 Ratios (as a percentage of average net assets): Expenses beforereductions 1.10 1.19 1.04 1.03 1.03 1.06 Expenses net of fee waivers 1.10 1.19 1.04 1.03 1.03 1.06 Net investmentincome 4.27 4.50 6 4.28 4.22 4.20 4.18 Portfolio turnover (%) 7 22 25 17 32 25 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Assumes dividend reinvestment (ifapplicable). 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. See notes to financial statements Annual report | New York Tax-Free Income Fund 19 CLASS B SHARES Periodended 5-31-10 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 0.42 0.32 0.43 0.43 0.43 0.43 Net realized and unrealized gain (loss) oninvestments 0.61 (0.36) (0.07) (0.37) (0.21) 0.15 Total from investmentoperations Lessdistributions From net investmentincome (0.42) (0.32) (0.43) (0.43) (0.43) (0.43) Net asset value, end ofyear Total return (%) 3 5 4 5 5 5 Ratios and supplementaldata Net assets, end of year (inmillions) $3 $6 $8 $11 $14 $17 Ratios (as a percentage of average net assets): Expenses beforereductions 1.80 1.89 1.74 1.73 1.73 1.76 Expenses net of fee waivers 1.80 1.89 1.74 1.73 1.73 1.76 Net investmentincome 3.57 3.80 6 3.57 3.52 3.50 3.48 Portfolio turnover (%) 7 22 25 17 32 25 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Assumes dividend reinvestment (ifapplicable). 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. CLASS C SHARES Periodended 5-31-10 5-31-09 1 8-31-08 8-31-07 8-31-06 8-31-05 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 0.43 0.32 0.43 0.43 0.43 0.43 Net realized and unrealized gain (loss) oninvestments 0.60 (0.36) (0.07) (0.37) (0.21) 0.15 Total from investmentoperations Lessdistributions From net investmentincome (0.42) (0.32) (0.43) (0.43) (0.43) (0.43) Net asset value, end ofyear Total return (%) 3 5 4 5 5 5 Ratios and supplementaldata Net assets, end of year (inmillions) $8 $6 $3 $4 $3 $5 Ratios (as a percentage of average net assets): Expenses beforereductions 1.80 1.89 1.74 1.73 1.73 1.76 Expenses net of fee waivers 1.80 1.89 1.74 1.73 1.73 1.76 Net investmentincome 3.56 3.79 6 3.57 3.51 3.50 3.48 Portfolio turnover (%) 7 22 25 17 32 25 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Assumes dividend reinvestment (ifapplicable). 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. See notes to financial statements 20 New York Tax-Free Income Fund | Annual report Notes to financial statements Note 1  Organization John Hancock New York Tax-Free Income Fund (the Fund) is a non-diversified series of John Hancock Tax-Exempt Series Fund (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income, consistent with preservation of capital, that is exempt from federal, New York State and New York City personal income taxes. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
